Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to incorporate the limitation below which was originally recited in dependent claim 12 and in the Nonfinal Rejection mailed August 25, 2021 was indicated as being allowable but objected to as being dependent on rejected claim 1.  

wherein the core is sandwiched between the first and second layers; wherein the core extends to the perimeter of a top surface of the lift-up roof; a support portion for raising and lowering the lift-up roof,

The closest prior art of record is the combination of Kuo and Borskey.  Neither Kuo or Borskey or the other prior art of record disclose or teach a vehicle slide-up having lift-up roof that covers an aperture wherein the lift-up roof has core sandwiched between a first layer and second layer. 
In regard to method claim 18, claim 18 recites the following limitation: 

a lift-up roof that covers the aperture, wherein the lift-up roof contains a core layer cut from the vehicle roof;
 
Independent apparatus Claim 18 was indicated as being allowable in the Nonfinal Rejection mailed August 25, 2021. Neither Kuo nor Borskey nor the other prior art of record disclose or teach a method of a lift-up roof having a core layer cut from a vehicle roof  as recited in claim 18. 
 Similarly claim 19 recites a method of manufacturing a lift-up roof including “cutting a core from a portion of a vehicle roof” and sandwiching the core between a first layer and second layer. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on November 26, 2021.  These drawings are accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612